Citation Nr: 1508419	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to an initial compensable rating for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In an October 2013 written statement, the Veteran withdrew his hearing request.  Accordingly, the Veteran's hearing request has been withdrawn, and no further action is necessary.  See 38 C.F.R. § 20.704(e) (2014).  


FINDINGS OF FACT

1.  The Veteran did not have a right ear hearing loss disability for VA purposes on separation from service or within one year of separation, and a probative medical opinion fails to link his current right ear hearing loss to service. 

2.  Since the grant of service connection, the Veteran has had, at worst, Level VIII hearing acuity in the left ear.  His right ear hearing loss is not service-connected.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran's claim for a higher rating for left ear hearing loss arises from his disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the service connection claim, notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify with respect to the right ear hearing loss claim decided herein.  Specifically, a March 2008 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.  

With respect to the duty to assist, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs) and VA treatment records.  VA examinations were conducted in 2009 and 2012.  The Board finds that these examination reports are adequate for evaluation purposes because the examiners conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinions expressed considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  

As such, VA has satisfied its duties to notify and assist.

II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for sensorineural hearing loss, as an organic disease of the nervous system, if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Notably, however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  In this case, the Court also observed that hearing thresholds higher than 20 indicate some degree of hearing loss.  Hensley at 157. 

In the instant case, the December 2012 VA examination report demonstrates that the Veteran has a current hearing loss disability of the right ear.    

With respect to in-service acoustic trauma, the Veteran has alleged that his current right ear hearing loss is related to his in-service exposure to heavy artillery and grenades.  The Veteran reports that he was exposed to post-service noise exposure of sawmills, power tools, hunting and motorcycles.   

The Veteran's STRs include no complaints, diagnoses, or treatment of a right ear hearing disability.  An audiometric testing performed during a January 1970 induction examination showed pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz of 0, 0, 0, and 0 dB in the right ear.  Audiological testing performed in March 1972 were within normal limits for VA compensation purposes and it was noted that ear plugs were assigned to the Veteran.  STRs show that the Veteran was found to have normal hearing for VA compensation purposes, at his separation examination in February 1973, with the audiogram at that time showing pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz of 15, 15, 0, and 5 dB in the right ear.  Subsequently, there was no diagnosis of a right ear hearing impairment until the Veteran filed his claim in March 2008, over 30 years post service.  

The Board further notes that the first competent medical evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 or hearing loss pursuant to Hensley, supra, appears to be years after his separation from service.  Consequently, he is not entitled to a presumptive grant of service connection under 38 C.F.R. §§ 3.307, 3.309(a) for a disability present to a compensable degree within the first post-service year.  

Inasmuch as specific medical testing is required to determine whether one has a hearing loss disability pursuant to 38 C.F.R. § 3.385, and no such evidence is of record until years after service, the Board finds that competent medical evidence is required to resolve this case.  The record indicates that the only competent medical evidence refutes the Veteran's claim of service connection for right ear hearing loss.

When examined in connection with his claim for benefits in January 2009, the Veteran was diagnosed with right ear normal to moderate sensorineural hearing loss.  In a March 2009 addendum opinion, the examiner opined that it is less likely than not that the Veteran's right ear disabling discrimination score is due to military noise exposure.  Significantly, the subsequent evidence of record includes a December 2012 VA examination that confirmed the adverse January 2009 VA opinion.  The December 2012 examiner opined that the Veteran's enlistment and separation examinations indicated hearing within normal limits with no clinically significant increase in frequencies normally associated with damage due to noise exposure.  The December 2012 examiner further cited the gap between the Veteran's service and post-service hearing loss diagnosis as evidence failing to support a theory that the Veteran's right ear hearing loss is related to service. 

The Board finds that the January 2009 and December 2012 VA medical opinions are probative, as they were predicated upon a review of the Veteran's claims file and contain clear conclusions connected to supporting data by reasoned medical explanations.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez, 22 Vet. App. at 304.

The Board notes that the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran, a lay person, who lacks the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as right ear hearing loss at a specific threshold, is not competent to self-diagnose a hearing loss disability for VA purposes in service, or provide an opinion pertaining to the etiology of his current right ear hearing loss disability.  Therefore, any statements in this regard are not probative.

For these reasons, the Veteran's claim for service connection for right ear hearing loss cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Higher Rating Claim

The Veteran seeks increased compensation for his left ear hearing loss, which has been evaluated under the criteria set forth in the VA Schedule for Rating Disabilities.  These criteria are intended to represent the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities, which must be reviewed in relation to their history.  38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 CFR 4.85, Table VI, Table VII.  Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, and numeric level XI represents profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85 (2014).

When impaired hearing is service connected in only one ear, then the nonservice-connected ear will be assigned a numeric designation of I unless the service-connected hearing loss is at least 10 percent disabling and there is hearing impairment in the non service-connected ear under 38 C.F.R. § 3.385.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  

The current rating criteria include alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  The first such method provides that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or above, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  The second alternate rating method provides that, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and then elevate that numeral to the next higher Roman numeral, evaluating each ear separately.  38 C.F.R. § 4.86(b).  

In this case, the Veteran meets the criteria for a rating based on the first exceptional pattern of hearing.  Accordingly, his left ear hearing loss will be evaluated according to the provisions of 38 C.F.R. § 4.86(a) as well as the standard method.  38 C.F.R. §§ 4.85, 4.86(a).  The Veteran's audiological findings do not support application of the provisions of 38 C.F.R. § 4.86(b).

The Board now turns to the pertinent evidence of record.  As detailed below, that evidence shows that the Veteran's left ear hearing loss has been correctly evaluated by his previously assigned disability rating.

During the appeal period, the Veteran was afforded a January 2009 VA audiological examination.  At that time, the Veteran's left ear puretone thresholds, in decibels, were as follows:




HERTZ

 

1000
2000
3000
4000
Avg.
LEFT
45
55
75
80
64

Speech audiometry revealed speech recognition ability of 74 percent in the left ear.  

The Veteran underwent a December 2012 VA audiological examination.  At that time, the Veteran's left ear puretone thresholds, in decibels, were as follows:




HERTZ

 

1000
2000
3000
4000
Avg.
LEFT
55
70
95
90
78

Speech audiometry revealed speech recognition ability of 52 percent in the left ear.  

The Veteran was diagnosed with sensorineural hearing loss of the left ear.  During the December 2012 and January 2009 VA examinations, the Veteran reported experiencing decreased left ear hearing and difficulty hearing instructions and directions on the phone.  

Taking into account the evidence set out above, including the lay statements from the Veteran, the Board finds that the preponderance of the evidence weighs against the assignment of a compensable disability rating for left ear hearing loss at any time during the pendency of the Veteran's appeal.  The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and are highly probative.  

In mechanically applying the Rating Schedule tables to the audiometric test results set forth above, the Veteran's level of hearing impairment produces a noncompensable rating.  The December 2012 audiometric thresholds meet the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Additionally, none of the examiners certified that the use of the speech discrimination test is not appropriate for the Veteran.  Therefore, the Veteran's audio threshold and speech recognition scores will be applied to Table VI and Table VIA.  See 38 C.F.R. § 4.85(c).  Applying the values of the January 2009 and December 2012 audiological examinations to the rating criteria results in a numeric designation no greater than Level VIII in the left ear.  See 38 C.F.R. § 4.85, Table VI.  

Applying the January 2009 VA audiological examination results to Table VI in 38 C.F.R. § 4.85 yields findings of Level V hearing loss in the left ear.  Such findings equate to a noncompensable rating under Table VII.  38 C.F.R. § 4.85.  Applying the December 2012 VA examination results to Table VI in 38 C.F.R. § 4.85 yields findings of Level VIII hearing loss in the left ear.  Such findings also equate to a noncompensable rating under Table VII.  Id.  The Board's analysis does not end here as the Veteran's December 2012 left ear test results qualify for consideration under the first alternate method for rating exceptional hearing loss set forth above.  38 C.F.R. § 4.86(a).  That method yields a designation of Level VII in the left ear, which is less than level VIII, and as such, when applied to the Level I hearing loss observed for the non-service connected right ear, corresponds to a nonconpensable rating under Table VII.  38 C.F.R. § 4.85.  Thus, even when the Veteran's left ear is analyzed pursuant to 38 C.F.R. § 4.86(a), the disability rating for his left ear hearing loss is the same as when the standard method under 38 C.F.R. § 4.85 is applied.

The Veteran contends that his left ear hearing loss is more severe than currently evaluated.  Although the Veteran is competent to report symptoms such as difficulty hearing, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that the criteria for a compensable rating are not met.  

Accordingly, the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and a compensable rating for left ear hearing loss is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the schedular criteria for a higher rating were not met at any point during the course of the appeal, staged ratings are not warranted.  See Fenderson, 12 Vet. App. 119 (1999).  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria adequately contemplate the Veteran's disability.  The Veteran's hearing loss is productive of difficulty hearing and listening, manifestations that are contemplated in the rating criteria.  There is no evidence in the record of marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss and referral for consideration of extraschedular rating is not warranted.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that unlike the rating schedule for hearing loss the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  The Board finds that the December 2012 and January 2009 VA examiners addressed the Veteran's functional hearing impairment by noting the difficulties that he experienced.  The VA examiners discussed the impact of his hearing loss on the ordinary conditions of daily life, as well as with employment, which has been considered in evaluating his service-connected disability under the VA Rating Schedule.  Additionally, service connection is only in effect for the Veteran's left ear hearing loss; there are no additional service-connected disabilities for consideration.  The rating criteria are therefore adequate to evaluate the left ear hearing loss, and referral to the Director of Compensation and Pension Service for consideration of an extraschedular rating is not warranted.  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, however, there is no indication that the Veteran in unemployable due to his service-connected left ear hearing loss.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.


ORDER

Service connection for right ear hearing loss is denied. 

Entitlement to an initial compensable rating for left ear hearing loss is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


